Case: 18-11304     Document: 00515726615         Page: 1     Date Filed: 01/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                January 29, 2021
                                  No. 18-11304
                                Summary Calendar                  Lyle W. Cayce
                                                                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marshall Curtis Lane,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:15-CV-143
                            USDC No. 1:13-CR-84-3


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Pursuant to a certificate of appealability granted by this court,
   Marshall Curtis Lane, federal prisoner # 47535-177, appeals the district
   court’s denial of his 28 U.S.C. § 2255 motion challenging his 2014 drug



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-11304      Document: 00515726615           Page: 2    Date Filed: 01/29/2021




                                     No. 18-11304


   conspiracy conviction and sentence, wherein he claimed, in pertinent part,
   that his trial counsel performed in a constitutionally deficient manner by
   failing to consult with him regarding an appeal.
          Because Lane did not object to the magistrate judge’s report and
   recommendation, our review is for plain error. See United States v. Young,
   585 F.3d 199, 202 & n.10 (5th Cir. 2009). To prevail, Lane must show a
   forfeited error that is clear or obvious and that affects his substantial rights.
   See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
   showing, we have the discretion to correct the error but only if it “seriously
   affect[s] the fairness, integrity or public reputation of judicial proceedings.”
   Id. (internal quotation marks and citation omitted).
          Lane has not shown reversible plain error in the district court’s
   rejection of his ineffective assistance claim. See id. First, we are unpersuaded
   that there was a nonfrivolous issue for appeal with respect to the validity of
   the appeal waiver such that a rational defendant would have wanted to
   appeal. See Roe v. Flores-Ortega, 528 U.S. 470, 480 (2000); see also United
   States v. McKinney, 406 F.3d 744, 746 & n.2 (5th Cir. 2005).
          Next, Lane has not shown clear or obvious error as to his claim that
   the district court applied an incorrect or more onerous standard in analyzing
   whether he had reasonably demonstrated to counsel his interest in appealing,
   particularly given that the court twice cited the correct standard. See Flores-
   Ortega, 528 U.S. at 480; United States v. Whitelaw, 580 F.3d 256, 260 (5th
   Cir. 2009). Finally, even if we assume without deciding that the district court
   clearly and obviously erred in determining that Lane’s concerns about his
   sentencing did not reasonably demonstrate to counsel his interest in
   appealing, Lane has not shown that he satisfies the remaining prongs of plain
   error review or addressed the Government’s proposed alternative grounds
   for affirming the judgment of the district court. See United States v. Caravayo,




                                          2
Case: 18-11304      Document: 00515726615          Page: 3   Date Filed: 01/29/2021




                                    No. 18-11304


   809 F.3d 269, 273-74 (5th Cir. 2015); United States v. Scroggins, 599 F.3d 433,
   446-47 (5th Cir. 2010).
          AFFIRMED.




                                          3